Citation Nr: 0918093	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for right ankle disability.

2.  Entitlement to an initial compensable disability rating 
for right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by the Reno, 
Nevada Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for right ankle disability and right foot 
disability.  The RO assigned a 0 percent, noncompensable 
disability rating for each of those disabilities.


FINDINGS OF FACT

1.  From June 7, 2004, the residual of right ankle sprain, 
with degenerative changes, has produced less than marked 
limitation of motion of the ankle, and has reduced endurance 
for standing.

2.  From June 7, 2004, residual of fracture of the fourth 
metacarpal of the right foot has produced less than moderate 
functional impairment of that foot.


CONCLUSIONS OF LAW

1.  From June 7, 2004, right ankle disability has met the 
criteria for a 10 percent disability rating.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5010, 5271 (2008).

2.  From June 7, 2004, right ankle disability has not met the 
criteria for a compensable disability rating.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, that evaluation must include 
consideration of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the 
Veteran appealed the initial disability rating that the RO 
assigned.  The Board will consider the evidence for the 
entire period since June 7, 2004, the effective date of the 
grant of service connection, and will consider whether staged 
ratings are warranted.


Right Ankle

In June 2004, the RO received the Veteran's claim for service 
connection for several disabilities, including right ankle 
disability.  The Veteran indicates that he sprained his right 
ankle during service.  In the November 2004 rating decision, 
the RO granted service connection for residual of right ankle 
sprain, with degenerative changes.  The RO assigned a 0 
percent disability rating, and the Veteran appealed that 
rating.

The RO evaluated the right ankle disability under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, for traumatic arthritis, and 
5271, for limited motion of the ankle.  Under Diagnostic Code 
5010, traumatic arthritis is rated based on limitation of 
motion of the affected joint.  When the limitation of motion 
of the joint is noncompensable, each major joint with 
limitation of motion is assigned a 10 percent rating.  Under 
Diagnostic Code 5271, limited motion of the ankle is rated at 
10 percent if moderate and 20 percent if marked.  For rating 
purposes, the normal ranges of motion of the ankle are to 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

On VA medical examination in October 2004, the Veteran 
reported that his right ankle had occasional pain, depending 
on the weather.  He stated that the ankle was sometimes 
stiff.  He did not indicate that the ankle had heat, redness, 
swelling, instability, giving way, locking, fatigability, or 
lack of endurance.  He related that he worked as a card 
dealer in a casino.  The examiner found that the ankle had 
motion to 18 degrees of dorsiflexion and 40 degrees of 
plantar flexion.  The ankle was not painful during the 
examination.  The ranges of motion did not decrease with 
repetitive motion.  The Veteran's gait was normal.  X-rays of 
the ankle showed minimal degenerative changes in the ankle 
joint.

In a November 2005 notice of disagreement (NOD), the Veteran 
disputed some of the findings of the October 2004 VA 
examination.  The Veteran stated that he had pain in his 
right ankle, including with motion of the ankle.  He reported 
that some pain was present at all times, and that the pain 
worsened intermittently depending on his activities.  He 
indicated that the right ankle frequently and unpredictably 
rolled, or gave way.  He stated that he had to leave his job 
as a dealer because he could not stand for long periods of 
time.  He related that he changed to a surveillance job that 
required less standing, but also paid less. 

On VA examination in July 2006, the Veteran reported having 
chronic flare-up pain in his right ankle.  He stated that the 
ankle had weakness, stiffness, swelling, fatigability, lack 
of endurance, and frequent giving way.  He indicated that the 
ankle did not have heat or redness.  He reported that the 
ankle was painful every day, throughout the daytime hours, 
and was worse with standing longer than two hours.  He 
related that he could not walk further than one city block.  
He stated that he worked full time in a casino, and had to 
take a 30 minute break after each two hours of standing.  The 
examiner measured the range of motion of the Veteran's right 
ankle as 12 degrees of dorsiflexion and 34 degrees of plantar 
flexion.  The examiner did not observe evidence of pain on 
motion.  The Veteran indicated that motion was limited by 5 
degrees more during flare-ups of worse pain.  The Veteran's 
gait was normal.

The Veteran's service-connected right ankle disability 
includes arthritis.  The VA examination in 2004 showed 
limitation of motion of the ankle.  Under Diagnostic Code 
5010, a 10 percent rating was warranted for any limitation of 
motion, even limitation that was not compensable under 
Diagnostic Code 5271.  The Board therefore grants an initial 
10 percent rating.  The 2006 VA examination showed 
progression in the limitation of motion, but the restrictions 
did not rise to the level of marked limitation.  The more 
recent limitation of motion of the ankle disability thus does 
not meet the criteria for the next higher, 20 percent rating.  
The impairment of the ankle due to pain on motion and 
diminished endurance is appropriately addressed by a 10 
percent rating, and does not warrant a higher rating.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  The Board does not have the 
authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When 
an extraschedular rating may be warranted, the Board must 
refer the case to designated VA officials.  Bagwell v. Brown, 
9 Vet. App. 377 (1996).  See also Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

In this case, the manifestations and effects of the Veteran's 
right ankle disability do not necessitate referral of the 
rating of that disability to designated VA officials for 
consideration of an extraschedular rating.  The Veteran has 
not had frequent hospitalizations for his right ankle 
disability.  The Veteran has reported that his right ankle 
disability caused him to change jobs, and requires him to 
take breaks from standing at work.  He has been able to 
maintain full time employment, albeit at lower pay.  His 
right ankle disability has effects on his work, but it does 
not markedly interfere with employment.  As the effects of 
the Veteran's disability have been fully considered and are 
contemplated in the rating schedule, referral for an 
extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

Right Foot

The Veteran's June 2004 claim included service connection for 
right foot disability.  The Veteran reports that his right 
foot was injured in service when a truck rolled over that 
foot.  His service treatment records reflect that he 
sustained a spiral fracture of his right fourth metacarpal in 
August 1973.  The injury was treated with a cast and 
subsequent physical therapy.  In the November 2004 rating 
decision, the RO granted service connection for residual of 
fracture of the fourth metacarpal of the right foot.  The 
Veteran appealed the initial 0 percent disability rating that 
the RO assigned.  The Board will consider the evidence for 
the entire period since June 7, 2004, the effective date of 
the grant of service connection, and will consider whether 
staged ratings are warranted.

The RO evaluated the right foot disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, for foot injuries other than 
those specified in other diagnostic codes.  Under Diagnostic 
Code 5284, foot injuries are rated at 10 percent if moderate, 
20 percent if moderately severe, and 30 percent if severe.

Private medical records show that the Veteran was seen in 
2004 for pain in his right foot.  A May 2004 MRI of that foot 
showed a multiloculated, septated cystic lesion along the 
medial aspect of the calcaneus and ankle.  The lesion 
appeared consistent with a ganglion cyst.  In April 2005, a 
private orthopedist noted that the Veteran had a Morton's 
neuroma of the right foot.

On VA examination in October 2004, the Veteran reported the 
history of injury of his right foot in 1973.  On examination, 
the right foot had no derangement or abnormalities.  Right 
foot x-rays showed minimal degenerative changes in the 
talonavicular joint.  The ranges of motion of the joints in 
the foot were within normal limits.  Motion was not reduced 
with repetitive motion.  There was no evidence of pain in 
those joints during the examination.  The Veteran's gait was 
normal, and his right foot did not have any edema, 
instability, weakness, or tenderness.  He was able to 
supinate and pronate the foot, to stand and squat on the 
foot, and to rise on the toes and heel of the foot.  There 
was no functional limitation on standing or walking.

In the November 2005 NOD, the Veteran reported that for 
several years his right foot had felt as though there were a 
pebble in his shoe.  He stated that he had been diagnosed 
with arthritis and a Morton's neuroma in that foot.  He 
indicated that his foot disorder limited his endurance for 
standing, and made it necessary to wear shoes with 
outstanding support.

On VA examination in July 2006, the Veteran reported chronic, 
constant pain in his right foot.  He stated that the foot 
sometimes had numbness, weakness, stiffness, swelling, 
fatigability and lack of endurance.  He indicated that 
numbness occurred after standing for two hours or walking ten 
yards.  On examination, the right foot had no deformity.  The 
examiner did not find evidence of pain on motion of the 
joints of the foot, or of loss of motion with repetitive use.  
The Veteran had normal gait, posture, balance, and 
propulsion.  He was afraid to rise on the toes of his right 
foot, due to chronic pain.  X-rays of the right foot did not 
exclude old post-traumatic changes, and showed minimal 
degenerative changes, including mild calcaneal spurring.

Medical records show that the Veteran has a cyst or neuroma 
on his right foot.  The October 2004 VA examination, however, 
did not show significant impairment of the function of that 
foot.  The medical evidence indicates that in 2004 the 
effects of the service-connected injury of the foot were less 
than moderate.  Thus, the evidence does not support an 
initial compensable disability rating.

In 2005 and 2006, the Veteran reported more significant 
symptoms in his right foot.  On the 2006 VA examination, 
however, there was still little objective evidence of 
impairment of the foot.  The preponderance of the evidence 
indicates that, even in the more recent period, the 
disability of the foot has not risen to the level of moderate 
disability.  Thus, a compensable rating may not be assigned.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is 
to provide VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The issues on appeal are higher initial ratings for service 
connected right ankle and right foot disabilities.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required, because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements, such as the rating 
or the effective date.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  The Veteran's representative asserted in an April 
2009 brief that the Veteran had not received appropriate 
notice regarding his claims for increase, but did not offer 
any specifics.  The burden of showing prejudice has not been 
met in this case.  

The record reflects that the Veteran was provided a 
meaningful opportunity to participate effectively in the 
processing of his appeal of the initial ratings, such that 
notice error did not affect the essential fairness of the 
adjudication of those issues.  The Veteran was notified that 
service connection was awarded for right ankle and right foot 
disabilities with an effective date of June 7, 2004, the date 
of his claim, and that 0 percent ratings were assigned for 
each of those disabilities.  He was provided notice how to 
appeal that decision, and he did so.  He was provided a May 
2006 statement of the case that advised him of the applicable 
law and criteria required for higher ratings for those 
disabilities.  He demonstrated his actual knowledge of what 
was required to substantiate a higher rating in his argument 
included in his NOD.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the rating claims at this time.


ORDER

From June 7, 2004, a 10 percent disability rating for 
residual of right ankle sprain, with degenerative changes, is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.

From June 7, 2004, a compensable disability rating for 
residual of fracture of the fourth metacarpal of the right 
foot is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


